Citation Nr: 0508170	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  94-25 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to service connection for a bilateral hip 
disability.  

4.  Entitlement to service connection for a duodenal ulcer.  

5.  Entitlement to service connection for ureterolithiasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant served on active duty for training from October 
1970 to February 1971.  Thereafter, he served as a member of 
the Army National Guard until June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the appellant's service connected claims for a 
duodenal ulcer, ureterolithiasis, and disabilities of the 
hips, ankles, and knees.  He responded with a Notice of 
Disagreement received in March 1994, and a Statement of the 
Case was sent to him by the RO in May 1994.  He then filed a 
VA Form 9 in June 1994, perfecting his appeal of these 
issues.  In August 1997, the appellant testified at a 
personal hearing at the RO before a RO hearing officer.  


FINDINGS OF FACT

1.  VA has given the appellant all required notice, and has 
rendered all required assistance.  

2.  The appellant does not have a current bilateral ankle 
disability which began during active military service.  

3.  The appellant does not have a current bilateral knee 
disability which began during active military service.  

4.  The appellant does not have a current bilateral hip 
disability which began during active military service.  

5.  Duodenal ulcer disease was not incurred during the 
appellant's active military service and did not manifest to a 
compensable degree within a year thereafter.  

6.  Ureterolithiasis was first demonstrated in June 1984, 
when the appellant was not in any duty status; there is no 
current diagnosis of ureterolithiasis.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
bilateral ankle disability have not been met.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).  

2.  The criteria for the award of service connection for a 
bilateral knee disability have not been met.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).  

3.  The criteria for the award of service connection for a 
bilateral hip disability have not been met.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).  

4.  The criteria for the award of service connection for 
duodenal ulcer disease have not been met.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).  

5.  The criteria for the award of service connection for 
ureterolithiasis have not been met.  38 U.S.C.A. §§ 101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 1994 Statement 
of the Case, the various Supplemental Statements of the Case, 
and August 2001 RO letter to the appellant notifying him of 
the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
appellant has not reported that he receives medical care at a 
VA medical center, and so no such records were obtained.  
Private medical records have been obtained however from 
private care providers.  The appellant has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA medical examinations in conjunction 
with his claims; for these reasons, his appeals are ready to 
be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in November 1993, prior to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
appellant of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the appellant's claim was 
adjudicated on several occasions, most recently in October 
2003, in light of the additional development performed 
subsequent to November 1993.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

Service connection - General

The appellant seeks service connection for a bilateral ankle 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, ulcer disease, and kidney or bladder stones, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As was noted above, the appellant had active duty for 
training from October 1970 to February 1971.  Thereafter, he 
had periods of active duty for training and inactive duty 
training as a member of the Army National Guard.  The term 
"active military service" includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (West 2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).  

The appellant is not a "veteran" because he served on 
active duty for training only, 38 C.F.R. §§ 3.1(d), 3.6, and 
is not entitled to the presumption of soundness at 
enlistment, 38 U.S.C.A. §§ 1111, 1131, 1137, or the 
presumption of service incurrence of certain chronic 
diseases, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137.  See 
Paulson v. Brown, 7 Vet. App. 466 (1995).

When a claim is based on a period of active duty for 
training, there must be evidence that the individual 
concerned died or became disabled during the period of active 
duty for training as a result of a disease or injury incurred 
or aggravated in the line of duty.  See 38 U.S.C. §§ 101(2), 
101(24), 1110; Mercado-Martinez v. West, 11 Vet. App. 415 
(1998).  In the absence of such evidence, the period of 
active duty for training would not qualify as "active 
military, naval, or air service" and the claimant would not 
achieve veteran status for purposes of that claim.  Harris v. 
West, 13 Vet. App. 509 (2000).  

Pursuant to 38 U.S.C. §§ 1110 and 1131, service-connected 
disability compensation may only be paid to a "veteran."  
The term "veteran" is defined in 38 U.S.C. § 101(2) as a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  Section 101(24) 
defines the term "active, military, naval, or air service" 
as including "active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty." (Emphasis 
added.)  Thus, in the case of inactive duty training, only an 
"injury," not a "disease," incurred or aggravated in line 
of duty can be the basis of eligibility for disability 
compensation.  VAOPGCPREC 8-2001.


Service Connection-Bilateral Ankle Disability

No disabilities of the ankles were noted at the time the 
appellant began active duty for training in October 1970.  In 
December 1970, the appellant was placed on permanent physical 
profile due to painful feet; however, the service medical 
records reflect no indication of any disabilities of either 
ankle.  The appellant sought treatment in January 1978 for 
pain and swelling of the right ankle.  Objective examination 
revealed swelling of the right ankle joint, with pain and 
tenderness on movement.  A right ankle sprain was diagnosed, 
and the appellant was given medication and told to rest.  
November 1975 and July 1984 periodic military service 
physical examinations were negative for any abnormalities of 
the lower extremities, including the ankles.  On examination 
for service separation in April 1991, he was noted to have 
flat feet, but no disabilities of the ankles were observed.  

The appellant underwent VA general medical examination in 
December 1992.  He reported a history of bilateral ankle pain 
since basic training.  The examiner noted the appellant's 
reported bilateral ankle pain, but noted no other findings of 
the ankles.  The final diagnosis was of a sprained right 
ankle in 1978 by history.  X-rays of the feet revealed 
metatarsus abductus of the feet bilaterally, with no other 
joint or bony pathology noted.  On orthopedic examination 
that same month, he was diagnosed with bilateral hallux 
valgus of the feet.  

The appellant sought private medical treatment in 1994 for 
bilateral ankle pain.  An August 1994 x-ray of the left ankle 
revealed an old avulsion fracture of the medial malleolus, 
and no other evident abnormalities.  X-ray of the right ankle 
revealed an avulsion chip fracture at the tibia's medial 
malleolus tip, as well as early degenerative joint disease.  
In October 1994, he was diagnosed with osteoarthritis of the 
right ankle, secondary to a fracture.  A right ankle 
arthrotomy was performed in January 1995, and osteophytes and 
ankle instability were diagnosed postoperatively.  In March 
1995, he continued to have marked edema of the Achilles 
tendon of the right ankle, and pain on weight-bearing.  An 
August 1996 x-ray of the left ankle revealed the bones and 
joints to be well-preserved, with no evidence of bone or 
joint disease.  X-rays of the right ankle revealed 
degenerative changes, with osteophytes both medially and 
laterally.  No acute fractures were observed.  More recently, 
an August 2000 x-ray of the appellant's feet confirmed 
bilateral hallux valgus.  X-rays of his left ankle revealed 
posterior spur formation, with good preservation of the 
visualized articular joint spaces and bony structures.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence is against a grant of 
service connection for a bilateral ankle disability.  The 
evidence does not indicate that any current ankle disability 
was incurred during the appellant's active duty for training 
and inactive duty training.  The appellant has alleged 
fracturing his right ankle in 1970 during basic training; 
however, his service medical records are negative for any 
such injury to his right ankle.  While he was diagnosed with 
and treated for a right ankle sprain in January 1978, the 
evidence indicates this disability resolved completely with 
treatment, as subsequent military medical examinations are 
negative for any permanent disabilities of either ankle.  
Thereafter, no objective evidence of an ankle disability 
during military service has been presented.  On VA 
examination in December 1992, no diagnoses of any ankle 
disabilities were made.  He was not diagnosed again with 
ankle disability until August 1994, several years after 
service separation, when an old avulsion fracture of the 
medial malleolus of the left ankle, and an avulsion chip 
fracture at the tibia's medial malleolus tip, as well as 
early degenerative joint disease, of the right ankle were 
diagnosed.  While the appellant was treated for his bilateral 
ankle disabilities thereafter, no medical examiner suggested 
these disabilities began during the appellant's active 
military service.  In the absence of any competent evidence 
that the appellant's bilateral ankle disabilities began 
during active military service, service connection for a 
bilateral ankle disability must be denied.  

The appellant has himself indicated that his current 
bilateral ankle disabilities began during active military 
service, but as a layperson, his opinion statements regarding 
medical etiology, causation, and diagnoses are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Likewise, the appellant has submitted statements from other 
laypersons stating he was treated for disabilities of the 
hips, knees, and ankles during basic training from October 
1970 to February 1971; however, as these individuals are not 
competent medical experts, and their accounts are 
unsubstantiated elsewhere in the medical record, their 
testimony, in and of itself, is of little probative weight, 
and of no weight as to diagnosis or causation of disability.  
Id.  

Overall, the appellant has not presented competent evidence 
of a nexus between any current disabilities of the ankles, 
and any disease or injury incurred during active military 
service.  Therefore, service connection for a bilateral ankle 
disability must be denied.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


Service connection - Bilateral knee disability

The appellant's service medical records are negative for any 
diagnosis of or treatment for a bilateral knee disability.  
While the appellant has submitted letters he wrote home 
during his basic training, and these letters make reference 
to a "problem with [his] legs," no disabilities of the 
knees are noted within the service medical records for the 
period from October 1970 to February 1971.  November 1975 and 
July 1984 periodic physical examinations were negative for 
any abnormalities of the knees.  Similarly, no disabilities 
of the knees were noted on his April 1991 National Guard 
separation medical examination, and he denied any history of 
a "trick" or locked knee on his concurrent medical history 
report.  

The appellant underwent VA general medical examination in 
December 1992.  He reported a history of bilateral knee pain 
since basic training.  Examination of his knees revealed 
complaints of right knee pain, with no other findings.  
Degenerative joint disease of the right knee was diagnosed.  

On VA orthopedic examination in December 1992, the appellant 
had deformities of both knees, with evidence of bilateral 
instability.  Movement of the knees was also painful, with 
crepitus.  Range of motion was full.  The final diagnosis was 
of bilateral varus of the knee.  

Beginning in 1994, the appellant has sought private medical 
treatment for his knees.  X-rays taken by his private 
physician confirm early degenerative joint disease of both 
knees.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence is against the award of 
service connection for a bilateral knee disability.  The 
evidence does not indicate that any current knee disability 
was incurred during the appellant's active duty for training 
and inactive duty training.  The appellant has alleged that 
he injured his knees during basic training; however, his 
service medical records are negative for any such injury to 
either knee.  His periodic service medical examinations, 
including his most recent examination of April 1991, are all 
negative for any abnormalities of the knees, and on his April 
1991 medical history report, he denied any history of a knee 
disability.  He was not diagnosed with a knee disability 
until December 1992, more than a year after his June 1991 
separation examination.  While the appellant was treated for 
his bilateral knee disabilities thereafter, no medical 
examiner suggested these disabilities began during the 
appellant's active military service.  In the absence of any 
competent evidence that the appellant's bilateral knee 
disabilities began during active military service, service 
connection for a bilateral knee disability must be denied.  

The appellant has himself indicated that his current 
bilateral knee disabilities began during active military 
service, but as a layperson, his opinion statements regarding 
medical etiology, causation, and diagnoses are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Likewise, the appellant has submitted statements from other 
laypersons stating he was treated for disabilities of the 
hips, knees, and ankles during basic training from October 
1970 to February 1971; however, as these individuals are not 
competent medical experts, and their accounts are 
unsubstantiated elsewhere in the medical record, their 
testimony, in and of itself, is not binding on the Board.  
Id.  

Overall, the appellant has not presented competent evidence 
of a nexus between any current disabilities of the knees, and 
any disease or injury incurred during active military 
service.  Therefore, service connection for a bilateral knee 
disability must be denied.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Service connection - Bilateral hip disability

The appellant seeks service connection for a bilateral hip 
disability, which he claims to have incurred during active 
duty for training between October 1970 and February 1971.  
However, his service medical records are negative for any 
diagnosis of or treatment for a bilateral hip disability.  
According to letters the appellant wrote home during his 
basic training, he had a "problem with [his] legs" during 
training and was told one hip was larger than the other; 
however, no disabilities of the hips are noted within the 
service medical records for the period from October 1970 to 
February 1971.  November 1975 and July 1984 periodic military 
service physical examinations were also negative for any 
abnormalities of the hips.  Similarly, no disabilities of the 
hips were noted on his April 1991 final medical examination, 
and he denied any history of arthritis, rheumatism, bursitis, 
or any other bone or joint abnormalities on his concurrent 
medical history report.  

The appellant underwent VA general medical examination in 
December 1992.  He reported a history of bilateral hip pain 
since basic training.  On objective examination, no findings, 
other than the appellant's reported bilateral hip pain, were 
noted.  Degenerative joint disease of the hips was diagnosed.  
X-rays of the hips revealed no bony or joint pathology, and 
were within normal limits.  The impression was of a normal 
study.  

Overall, the Board finds the preponderance of the evidence to 
be against the appellant's claim for service connection for a 
bilateral hip disability.  The evidence does not indicate 
that a bilateral hip disability was incurred during the 
appellant's active duty for training and inactive duty 
training.  The appellant has alleged that he injured his hips 
during basic training; however, his service medical records 
are negative for any such injury to either hip.  His periodic 
service medical examinations, including his most recent 
examination of April 1991, are also all negative for any 
abnormalities of the hips, and on his April 1991 medical 
history report, he denied any history of a hip disability.  
While he was diagnosed with degenerative joint disease of the 
hips in December 1992, more than a year after his June 1991 
service separation, his x-rays of the hips did not in fact 
reflect any findings of degenerative joint disease; his 
bilateral hip x-rays were characterized as within normal 
limits.  In addition, no medical examiner suggested any 
disabilities of the hips began during the appellant's active 
military service.  In the absence of any competent evidence 
that a bilateral hip disability began during active military 
service, service connection for a bilateral hip disability 
must be denied.  

The appellant has himself indicated that his current 
bilateral hip disabilities began during active military 
service, but as a layperson, his opinion statements regarding 
medical etiology, causation, and diagnoses are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Likewise, the appellant has submitted statements from other 
laypersons stating he was treated for disabilities of the 
hips, knees, and ankles during basic training from October 
1970 to February 1971; however, as these individuals are not 
competent medical experts, and their accounts are 
unsubstantiated elsewhere in the medical record, their 
testimony, in and of itself, is not binding on the Board.  
Id.  

Overall, the appellant has not presented competent evidence 
of a disease or injury of the hips incurred during active 
military service.  Therefore, service connection for a 
bilateral hip disability must be denied.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Service connection - Duodenal ulcer

The appellant was briefly hospitalized at a private facility 
in September 1980 for acute abdominal pain.  Acute 
appendicitis was diagnosed.  An appendectomy was performed, 
and his postoperative recovery was without complication.  He 
was discharged with medication, to be followed on an 
outpatient basis.  The appellant sought treatment at the 
local department of health in February 1983 for complaints of 
halitosis and constipation.  He was not in a duty status at 
this time.  Duodenitis with erosions was diagnosed.  A 
February 1990 barium enema and abdominal sonogram revealed 
enlargement of the liver, but no other abnormality of the 
gastrointestinal system.  

On VA medical examination in December 1992, the appellant 
reported a history of duodenal ulcer, first diagnosed in 
1982.  Physical examination revealed some tenderness to deep 
palpation in the right upper quadrant of the epigastric 
region, with no palpable masses.  His liver was also slightly 
enlarged.  Duodenitis by history in 1983 was diagnosed.  

In August 1994, the appellant was treated at a private 
facility for epigastric pain.  He gave a prior history of 
heartburn and peptic ulcer disease.  After examination, 
peptic ulcer disease was diagnosed.  

After reviewing the record, the Board finds no evidence that 
the appellant's duodenal ulcer disorder was incurred in or 
aggravated by active military service.  His service medical 
records are silent for any indication that his duodenal ulcer 
disease was incurred in or aggravated by any period of active 
duty for training.  He was not treated for a duodenal ulcer 
during his initial period of active duty for training from 
October 1970 to February 1971, and the remainder of his 
service medical records are likewise negative for any 
diagnosis of or treatment of duodenal ulcer disorder.  

The appellant has himself suggested his duodenal ulcer 
disease began during active military service; however, as a 
layperson, his statements regarding medical diagnosis, 
causation, and etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the appellant has not presented evidence that 
duodenal ulcer disease was incurred in or aggravated by 
active military service; therefore, service connection for 
duodenal ulcer disease must be denied.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Service connection - Ureterolithiasis

The appellant seeks service connection for ureterolithiasis.  
For the reasons to be discussed below, the appellant has not 
presented a current diagnosis of ureterolithiasis, and 
therefore service connection for this disability must be 
denied.  

The appellant sought treatment at a private hospital in June 
and July 1984 for treatment of sudden onset left flank pain.  
X-rays of his kidneys were negative.  Ureterolithiasis was 
diagnosed.  He was examined at the beginning of his ACDUTRA 
(July 18-August 4, 1984) and reported a history of 
ureterolithiasis in June 1984.  He again reported pain of the 
lower abdomen in September 1985, and prostatitis was 
diagnosed.  

On VA medical examination in December 1992, the appellant's 
genitourinary system was within normal limits.  
Ureterolithiasis by history in 1984 was diagnosed.  

The appellant sought private medical treatment for a 
genitourinary disability in 1997.  A July 1997 intravenous 
pyelogram revealed his kidneys to be of normal size, shape, 
and position.  No abnormality of the urinary bladder was 
observed, and the overall assessment was of a normal 
intravenous pyelogram.  

Central to any claim for service connection is a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, 
while the appellant was diagnosed with ureterolithiasis in 
1984 and prostatitis in 1985, he has not submitted evidence 
of a current genitourinary disability since that time.  A 
December 1992 VA examination was negative for a current 
genitourinary disability, as was a July 1997 private medical 
examination.  Because a current diagnosis of a disability for 
which service connection may be awarded has not been 
presented, service connection for ureterolithiasis must be 
denied.  Even if this is regarded as a chronic condition, as 
in the case of kidney or bladder stones, 38 C.F.R. § 3.309, 
its sudden onset was in June 1984, when the appellant was not 
in a duty status.

The appellant has himself suggested he has a current 
genitourinary disability which began during active military 
service; however, as a layperson, his statements regarding 
medical diagnosis, causation, and etiology are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the appellant has not presented objective 
evidence of a current genitourinary disability, to include 
ureterolithiasis; therefore, service connection for 
ureterolithiasis must be denied.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a bilateral ankle 
disability is denied.  

Entitlement to service connection for a bilateral knee 
disability is denied.  

Entitlement to service connection for a bilateral hip 
disability is denied.  

Entitlement to service connection for duodenal ulcer disease 
is denied.  

Entitlement to service connection for ureterolithiasis is 
denied.  





	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


